Labauve, J.
The plaintiff claims of the defendants $357 15, net proceeds of sales of butter as per account rendered 26th March, 1862.
The defendants pleaded the general issue. They admit that they *488received and sold for account of plaintiff sixteen tubs of butter, netting $357 15, but that the sale was made for Confederate notes of the late so-called Confederate States of America, which, at that time were current in this city, and that said notes were tendered by them in payment of a draft drawn on them by the plaintiff for the amount of said proceeds, and that they were refused, and that they have always been ready to settle with plaintiff, in manner and form as they have herein above alleged.
Judgment was rendered for plaintiff, and the defendants have appealed.
According to the settled jurisprudence of this State, in regard to Confederate notes, it is evident that the defendants, under their own allegations, admitting them to be true, are liable to the plaintiff.
Judgment affirmed, with costs.